Citation Nr: 18100269
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 13-31 128A
DATE:	April 3, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
As to the issue of payment or reimbursement of medical expenses for non-emergency medical care incurred at numerous non-VA medical facilities, the appeal is dismissed.
FINDING OF FACT
On February 7, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of payment or reimbursement of medical expenses for non-emergency medical care incurred at numerous non-VA medical facilities.
CONCLUSION OF LAW
The criteria for withdrawal of an appeal by the Veteran are met as to the issue of medical expenses for non-emergency medical care incurred at numerous non-VA medical facilities.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from March 1968 to April 1971.
This matter comes before the Board of Veterans Appeals (Board) on appeal from August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  The VHA Central Office currently has jurisdiction over the Veterans claim.
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R.          § 20.204 (2017).  In the present case, in a February 7, 2017, statement in support of claim, the Veteran withdrew this appeal as to the issue of payment or reimbursement of medical expenses for non-emergency medical care incurred at numerous non-VA medical facilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issue of payment or reimbursement of medical expenses for non-emergency medical care incurred at numerous non-VA medical facilities.
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Attorney 

